DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Reports on Patentability
This application is related to PCT/US2018/022672, for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage.  For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim 

Claims 1, 4, 5, 7, 10, 12-15, 17-19 are rejected under 35 U.S.C. 102(a)(1, 2) as being anticipated by Keip US 6,981,483.
The current claims appear similar to those presented in PCT/US2018/022672.  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Keip US 6,981,483 sets forth, by itself, all of the limitations of the claims 1, 4, 5, 7, 10, 12-15, 17-19 is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.
As per claim1, Keip teaches a motion conversion apparatus (Title; Abstract; fig.1) comprising:
At least one rodrack assembly (11; fig.1) comprising a first gear connection member (14; fig.2) and two guide members (12A, 134A; figs.1-5; col2, In34-41); and a gear shaft member (19; figs.1-5; col2, In42-53) comprising a second gear connection member (18) configured to engage with the first
 Gear connection member (14;figs.1-5), and a guiding surface arrangement (16;figs.1-5) configured to contact the two guide members (12A,13A;fig.5;col2,In53-67), the at least one rodrack assembly (11) being configured to provide rotation of the gear shaft member(19) about a rotational axis (axis of rotational driveshaft 20) by reciprocating linear motion on the at least one rodrack assembly along a first spatial dimension orthogonal to the rotational axis (seefigs.1-10;col2,In53-67,col3,In1-11), and/or the gear shaft member being configured to provide reciprocating linear motion on the at least one rodrack assembly along the first spatial dimension by rotational motion of the gear shaft member about the rotational axis, the guiding surface arrangement (16) being configured to simultaneously contact each of 
As per claim 4, Keip teaches the motion conversion apparatus according to claim1, wherein the two guide members(12A,13A) are located on the first gear connection member (14; see fig.2) wherein the guides 12A and 13A are supported on posts 12,13 at terminal ends of the first gear connection member 14).
As per claim 5, Keip teaches the motion conversion apparatus according to claim1, wherein the two guide members (12A, 13A) include two shafts (see col 2, In 17-19, col3, In 12-15; figs.11-12) wherein the assembly is intended to be used as two opposing transfer devices 10A and 10B, wherein the cam rollers12A, 13A are labeled 30 and 31 and are demonstrated as being shafts).
As per claim 7, Keip teaches the motion conversion apparatus according to claim 5, wherein each of the two shafts (12A, 13A) is configured to spin along a longitudinal axis thereof (see col 2, In 40-41) wherein shafts 12A and13A are cam roller follower assemblies which are well known in the art to have a rolling or bearing surface which follows or rolls along a cam surface).
As per claim 10, Keip teaches the motion conversion apparatus according to claim1, wherein the second gear connection member (14) extends through the at least one reciprocating rodrack assembly (see col2, In17-19, col3, In12-15; figs.11-12); wherein the assembly is intended to be used as two opposing transfer devices10A and10B and wherein plan view of fig.12 displays the second gear connection labeled 28 A traversing the rodrack 22).
As per claim  12,Keip teaches the motion conversion apparatus according to claim1, wherein the gear shaft member (19) includes a central hole extending through the second gear connection member (18) wherein the gear shaft assembly 19 is a one-way bearing and clutch assembly that receives the drive shaft 20 therein (col2,In59-67;figs.1-5).
As per claim 13, Keip teaches the motion conversion apparatus according to claim1, wherein the first gear connection member (14;figs.1-5) is located between at least one pair of opposing pistons along the first spatial dimension, the opposing pistons being configured to reciprocate along the first spatial dimension (see col2,In17-19,col3,In12-15;figs.11-12) wherein the assembly is intended to be used as two 
As per claim 14, Keip teaches the motion conversion apparatus according to claim13, wherein the opposing pistons (P, figs1-12) are configured such that two strokes of the opposing pistons cause one revolution of the gear shaft member (seefigs.1-10;wherein the gear shaft assembly completes a full rotation upon completion of two strokes by said piston P).
As per claim 15, Keip teaches the motion conversion apparatus according to claim1, wherein the second gear connection member (18; figs.1-5) is located between the two guide members (12A, 13A; figs.1-5).
Regarding claim 17, Keip teaches an internal combustion engine assembly (Fig.1-5; col1, In 44-58, ‘internal combustion engines') comprising the motion conversion apparatus according claim1 (Title; Abstract; fig.1).
Regarding claim 18, Keip teaches a pump assembly (Fig.1-5 - see how the system uses pistons which provide a pumping action; col1, In44-58, ‘and other piston driven heat engine configurations’) comprising: the motion conversion apparatus according to claim 1 (Title; Abstract; fig.1).
Regarding claim 19, Keip teaches a compressor assembly (Fig.1-5; col1, In44-58, ‘compressors’) comprising: the motion conversion apparatus according to any of claim 1 (Title; Abstract; fig.1).
Allowable Subject Matter

Claims 2, 3, 6, 8-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658